DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Any previous objection/ rejection not repeated herein has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap formed inside in parallel to a center of the blood sampling unit, a width of the tip is narrowed toward an end of tip and the gap formed inside form a groove close to a curve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit capable of injecting a blood sample” in claim 1, “leakage preventing unit” in claim 6, “removing part” in claim 8, “delivery guide unit for guiding…” in claim 11, and “sample absorption unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
The examiner again recommends applicant include in claim 1, a device configured to perform the rotation or the cassette, which is controlled by the controller, wherein the process steps to rotate the cassette are controlled by the controller, for these steps to be given patentable in the instant apparatus type claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “a blood sampling unit located between the first storage zone and the first storage zone” and “an insertion guide unit for guiding an insertion direction when the cartridge is inserted into the cassette and located between the first storage zone and the first storage zone.”  It is not clear from the claim where the blood sampling unit and the insertion guide are between the same storage zone.
Claim 4 now recites the blood sampling unit is in a form of a capillary, and wherein the tip of the unit includes a gap formed inside in parallel to the center of the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, the “blood sampling unit” in claim 4 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As such, the attempt to further limit these claim limitations is improper since they fail to further limit the subject matter of the claim upon which it depends. That is, these limitations are interpreted to cover the corresponding structure described in the specification (e.g., capillary) as performing the claimed function, and equivalents thereof.  Thus, the “capillary and the tip of the blood sampling unit comprises a gap formed inside in parallel to the center of the blood sampling unit, a width of the tip is narrowed toward an end of the tip and the gap formed inside forms a groove close to a curve” and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ledden (WO 2018/017332; see corresponding US 2019/0240667 for citations below).

a cartridge 10 which includes a first storage zone 25 for storing a first reagent, a second storage zone 27 for storing a second reagent, and a blood sampling unit 62, capable of injecting a blood sample into the cassette, and is inserted into the cassette;
an insertion guide unit 58, 59 for guiding an insertion direction when the cartridge is inserted into the cassette; 
a first measurement zone (response is detected and measured in the corner 72; see para [0056] et seq.)  in which the blood sample reacts with the first reagent to measure an amount of total hemoglobin; and
a second measurement zone (the corner 74; see para in which the reacted blood sample reacts with the second reagent to measure an amount of glycated hemoglobin,
wherein the first storage zone and the second storage zone are configured such that; the first reagent and the second reagent do not leak from the first storage zone or the second storage zone when the cassette remains on a horizontal axis of the cassette even when the cartridge is inserted into the cassette, and
as the cassette rotates by a first predetermined angle or more relative to the horizontal axis of the cassette in a first direction, the first reagent leaks from the first storage zone and moves to the first measurement zone, or as the cassette rotates by a second predetermined angle or more relative to the horizontal axis of the cassette in a second direction opposite to the first direction, the second predetermined angle being opposite to
wherein the cassette further comprises:
a first leakage hole (cavity opening 26), which is a passage through which the first reagent leaks out, the first leakage hole being provided on an upper side of the first storage zone; and
a second leakage hole (cavity opening 28), which is a passage through which the second reagent leaks out, the second leakage hole being provided on an upper side of the second storage zone, the first leakage hole and the second leakage hole being opposite to each other.
Note: the contents of the storage units (reagent to measure an amount of hemoglobin or reagent to measure an amount of glycated hemoglobin) are not considered as part of the claimed device structure and therefore not given patentable weight.  For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Ledden does teach a blood sampling unit 62 and an insertion guide 58 and 59 for guiding an insertion direction when the cartridge is inserted into the cassette. However, Ledden does not explicitly teach the blood sampling unit and the insertion guide are located between the first and second storage zones. 

Again, note that the recitation, (wherein as the cassette rotates by a predetermined angle or more relative to a horizontal axis of the cassette, the first reagent or the second reagent leaks from the first storage zone or the second storage zone, or moves into the first measurement zone or the second measurement zone), has not received patentable weight.   All “functional/process” limitations in the claims have been considered but have not received given patentable weight by the Office. For example, note that the rotation of the cassette is not considered as part of the claimed device structure and therefore not given patentable weight.  For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  Nevertheless, Ledden teaches the rotation of the cassette in the matter recited in claim 1, see Figs. 10A-10F and para [0049] et seq. 	As to claims 2 and 3, note relative positional terms such as "upper" and "lower” may be used in connection with a method, system and device, however, it should be understood that those terms are used in their relative sense only. For example, when 
As to claim 4, Ledden teaches the blood sampling unit is in the form of a capillary 30 (see para [0045] et seq.)  As best understood, it is expected that the tip of the unit includes a gap (capillary) formed inside in parallel to the center of the blood sampling unit, a width of the tip is narrowed toward an end of the tip and the gap formed inside forms a groove close to a curve.
As to claim 6, Ledden teaches the cartridge further comprises a leakage preventing unit 13 which is disposed at one end of the first storage zone and the second storage zone, respectively, to prevent the first reagent and the second reagent from leaking out, and is removed from the cartridge when the cartridge is inserted into the cassette (see para [0035] et seq.) 
As to claim 8, Ledden teaches the leakage preventing unit 13 is removed by a removing part 13a which is disposed in the inlet port of the cassette (see para [0035] et seq.) 

As to claim 11, Ledden teaches the cassette further comprises a delivery guide unit 46, 54, for guiding for the blood sample, the first reagent, or the second reagent, to move to the first measurement zone or the second measurement zone (see Figs. 10A-10F)
As to claim 13, Ledden teaches the cassette further comprises an optical window 64 from which light received from an external optical sensor is reflected (see para [0047] et seq.) 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Ledden  in view of Liu et al., (WO 2017/005122; hereinafter “Liu”, see corresponding US 2018/0193841 for citations below).
Ledden teaches the invention substantially as claimed except for the cassette including an absorption unit located at one end of the second measurement zone to absorb the measured blood sample and the sample.
In the related art of measuring hemoglobin, Liu teaches a separable cassette 200 for measuring glycated hemoglobin, comprising: 

a first measurement zone 25, 26 or in which the blood sample reacts with the first reagent to measure an amount of total hemoglobin; 
a second measurement zone 25, 26 in which the reacted blood sample reacts with the second reagent to measure an amount of glycated hemoglobin;
a first leakage hole, which is a passage through which the first reagent leaks out, the first leakage hole being provided on an upper side of the first storage unit; and a second leakage hole, which is a passage through which the second reagent leaks out, the second leakage hole being provided on an upper side of the second storage zone, and the first leakage hole and the second leakage hole being opposite to each other. That is, [0148] As shown in FIG. 9, in an embodiment of the reagent storage portion 102, the two reagent containing cavities are longitudinally arranged, namely, a reagent containing cavity 110 and a reagent containing cavity 112 are distributed in two rows and one column up and down, when the sealing element 104 is partially torn off, the reagent containing cavity 112 located in the lower row preferentially releases the reagent, and the sealing element 104 is further torn off according to the requirement of the reaction time, so that the reagent containing cavity 110 located in the upper row releases the reagent. The reagents can be added in sequence by controlling the tear-off degree of the sealing element 104 so as to control the implementation of the reaction. [0149] As shown in FIG. 10, in another embodiment of the reagent storage portion, four With the torn-off degree of the sealing element 104 being controlled, the reagents in the reagent containing cavity 118 and the containing cavity 120 in the lower row are preferentially released, and then the reagents in the cavities in the upper row are released.” (Emphasis added.)
Liu also teaches the cassette further comprises a sample absorption unit 32 which is located at one end of the second measurement zone to absorb the measured blood sample and sample (see para [0190] et seq.) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the cassette of Ledden, the absorption unit of Liu, since Liu recognizes that after the test is completed, the liquid absorption pad 32 is used for recycling waste liquid so as to avoid leakage of the liquid to cause pollution (see para [0190] et seq.)
Response to Arguments
Applicant's arguments filed Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798